                                Case 3:19-cv-02496-TWR-RBB Document 88 Filed 11/20/20 PageID.1088 Page 1 of 2


                                 1   S. CHRISTOPHER YOO (CA Bar No. 169442)
                                     cyoo@AlvaradoSmith.com
                                 2   JACOB M. CLARK (CA Bar No. 266630)
                                     jclark@AlvaradoSmith.com
                                 3   ALVARADOSMITH
                                   A Professional Corporation
                                 4 1 MacArthur Place, Suite 200
                                   Santa Ana, California 92707
                                 5 Tel: (714) 852-6800
                                   Fax: (714) 852-6899
                                 6
                                   Attorneys for Defendant
                                 7 RYAN POLK

                                 8                                   UNITED STATES DISTRICT COURT

                                 9                                  SOUTHERN DISTRICT OF CALIFORNIA

                                10

                                11   FIRSTFIRE GLOBAL OPPORTUNITIES                        CASE NO.: 3:19-cv-02496-TWR-RBB
                                     FUND, LLC,
                                12                                                         JUDGE:      Judge Todd W. Robinson
A P ROFESSIONAL C ORPORATI ON




                                                       Plaintiff,
                                13                                                         DEFENDANT RYAN POLK’S
     A LVARADO S MITH




                                     v.                                                    OPPOSITION TO PLAINTIFF
         S ANT A A NA




                                14                                                         FIRSTFIRE GLOBAL OPPORTUNITIES
                                     GENERATION NEXT FRANCHISE BRANDS,                     FUND, LLC’S MOTION TO
                                15   INC.; NICHOLAS YATES; RYAN POLK;                      VOLUNTARY DISMISS COUNT VI AND
                                     CHRISTOPHER MAUDLIN; LAVAILLE                         COUNT VII FROM THE FIRST
                                16   LAVETTE; THOMAS McCHESNEY;                            AMENDED COMPLAINT
                                     ANTHONY MAURIELLO; TABITHA BURKE;
                                17   AND DOES 1 THROUGH 25, INCLUSIVE,
                                                                                           DATE:         December 7, 2020
                                18                     Defendants.                         TIME:         11:15 a.m.
                                                                                           CRTRM:
                                19

                                20
                                                                                           ACTION FILED: December 30, 2019
                                21

                                22

                                23

                                24            Defendant Ryan Polk (“Polk”) respectfully submits his Opposition to the Motion to
                                25 Voluntarily Dismiss Count VI and Count VII from the First Amended Complaint of plaintiff

                                26 FirstFire Global Opportunities Fund, LLC (“Plaintiff”).

                                27 ///

                                28 ///

                                                                                       1
                                      OPPOSITION TO MOTION TO VOLUNTARY DISMISS COUNT VI AND COUNT VII FROM THE FIRST
                                                                   AMENDED COMPLAINT
                                     4983685.2 -- NRGM28.1
                                Case 3:19-cv-02496-TWR-RBB Document 88 Filed 11/20/20 PageID.1089 Page 2 of 2


                                 1   I.       PLAINTIFF’S MOTION TO VOLUNTARILY DISMISS COUNTS VI AND VII

                                 2            FROM THE FIRST AMENDED COMPLAINT SHOULD BE DENIED AND POLK’S

                                 3            MOTION TO DISMISS SAID COUNTS SHOULD BE GRANTED

                                 4            By means of this Motion, Plaintiff is requesting the Court to dismiss its claims for Unjust

                                 5   Enrichment (Count VI) and Breach of Fiduciary Duty (Count VII) based upon a stipulation that

                                 6   Plaintiff entered into with the bankruptcy trustee in the bankruptcy petition In re: Generation Next

                                 7   Franchise Brands, Inc. in the United States Bankruptcy Court for the District of Nevada, Case No.

                                 8   19-17921-MKN. However, these counts are the subject of Polk’s Motion to Dismiss the First

                                 9   Amended Complaint (“Motion to Dismiss”), which was filed on or about August 25, 2020. See

                                10   Court’s Dkt. No. 68. The Motion to Dismiss has already been fully briefed and taken under

                                11 submission. For the reasons stated in Polk’s Motion to Dismiss and his reply thereto (Court’s Dkt.

                                12 No. 81), the counts for the unjust enrichment and breach of fiduciary should be dismissed with
A P ROFESSIONAL C ORPORATI ON




                                13 prejudice because Plaintiff cannot state said claims against Polk or can be amended to state such
     A LVARADO S MITH
         S ANT A A NA




                                14 claims.

                                15            Accordingly, Polk respectfully requests that the Court denies Plaintiff’s Motion to voluntarily

                                16 dismiss Counts VI and VII without prejudice.

                                17    DATED: November 20, 2020                        ALVARADOSMITH
                                                                                      A Professional Corporation
                                18

                                19
                                                                                      By:__/s/ S. Christopher Yoo_________________
                                20                                                        S. CHRISTOPHER YOO
                                                                                          JACOB M. CLARK
                                21                                                        Attorneys for Defendant
                                                                                          RYAN POLK
                                22

                                23

                                24

                                25

                                26

                                27

                                28

                                                                                         2
                                      OPPOSITION TO MOTION TO VOLUNTARY DISMISS COUNT VI AND COUNT VII FROM THE FIRST
                                                                   AMENDED COMPLAINT
                                     4983685.2 -- NRGM28.1
